In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00390-CV
     ___________________________

        DEVIN SCOTT, Appellant

                     V.

CREEKWOOD ROSEMEADE, LLC, Appellee




 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2022-02818-JP


   Before Bassel, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On October 6, 2022, and October 19, 2022, we notified Appellant Devin Scott,

in accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless Appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3.

Appellant has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because Appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: November 17, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2